Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie *1230County [Penny M. Wolfgang, J.], entered. August 13, 2012) to review a determination of respondents. The determination found after a tier III hearing that petitioner had violated various inmate rules.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present — Centra, J.P, Fahey, Garni, Sconiers and Martoche, JJ.